UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xThe Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the three months ended October 1, 2010, or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No. 1-5375 PULSE ELECTRONICS CORPORATION (Exact name of registrant as specified in its Charter) PENNSYLVANIA 23-1292472 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1210 Northbrook Drive, Suite 470 Trevose, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 215-355-2900 Former name of registrant: Technitrol, Inc. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of November 9, 2010: 1 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Consolidated Statement of Changes in Equity (Unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1a. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Other Information 35 Item 5. Exhibits 35 Exhibit Index 45 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1:Financial Statements Pulse Electronics Corporation and Subsidiaries Consolidated Balance Sheets In thousands October1, December25, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Assets of discontinued operations held for sale — Total current assets Long-term assets: Property, plant and equipment Less accumulated depreciation Net property, plant and equipment Deferred income taxes Goodwill — Other intangibles, net Other assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Liabilities of discontinued operations held for sale — Total current liabilities Long-term liabilities: Long-term debt Convertible senior notes Deferred income taxes Other long-term liabilities Equity: Pulse Electronics Corporation shareholders’ equity: Common stock and additional paid-in capital Retained loss ) ) Accumulated other comprehensive earnings Total Pulse Electronics Corporation shareholders’ equity Non-controlling interest Total equity $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 3 Table of Contents Pulse Electronics Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) In thousands, except per share data Three Months Ended Nine Months Ended October1, September25, October1, September25, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Severance, impairment and other associated costs — Operating profit (loss) ) ) Other income (expense): Interest expense, net ) Other income (expense), net ) Total other income (expense) ) Earnings (loss) from continuing operations before income taxes ) ) Income tax expense Net earnings (loss) from continuing operations ) ) Net earnings (loss) from discontinued operations ) ) ) Net earnings (loss) Less: Net earnings attributable to non-controlling interest Net earnings (loss) attributable to Pulse Electronics Corporation $ $ ) $ ) $ ) Amounts attributable to Pulse Electronics Corporation common shareholders: Net earnings (loss) from continuing operations $ $ $ ) $ ) Net earnings (loss) from discontinued operations ) ) ) Net earnings (loss) $ $ ) $ ) $ ) Per share data: Basic earnings (loss) per share: Net earnings (loss) continuing operations $ $ $ ) $ ) Net earnings (loss) from discontinued operations ) ) ) Net earnings (loss) $ $ ) $ ) $ ) Diluted earnings (loss) per share: Net earnings (loss) continuing operations $ $ $ ) $ ) Net earnings (loss) from discontinued operations ) ) ) Net earnings (loss) $ $ ) $ ) $ ) See accompanying Notes to Unaudited Consolidated Financial Statements. 4 Table of Contents Pulse Electronics Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) In thousands Nine Months Ended October1, September25, Cash flows from operating activities - continuing operations: Net loss $ ) $ ) Loss from discontinued operations Adjustment to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Goodwill and intangible asset impairment, net of income taxes Stock incentive plan expense, net of cash payments Changes in assets and liabilities, net of the effect of divestitures: Accounts receivable Inventory Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Severance and other associated costs, net of cash payments ) Other, net ) Net cash provided by operating activities Cash flows from investing activities – continuing operations: Cash received from dispositions, net Capital expenditures ) ) Purchases of grantor trust investments available for sale — ) Proceeds from sale of property, plant and equipment Foreign currency impact on intercompany lending ) ) Net cash provided by investing activities Cash flows from financing activities – continuing operations: Long-term borrowings — Principal payments on long-term debt ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net effect of exchange rate changes on cash from continuing operations: Cash flows of discontinued operations: Net cash (used in) provided by operating activities ) Net cash used in investing activities ) ) Net cash used in financing activities — ) Net effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents from discontinued operations ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 5 Table of Contents Pulse Electronics Corporation and Subsidiaries Consolidated Statement of Changes in Equity Nine Months Ended October 1, 2010 (Unaudited) In thousands, except per share data Common stock and paid-in capital Retained loss Accumulated other comprehensive income Non- controlling interest Total equity Comprehensive loss Shares Amount Balance at December 25, 2009 $ $ ) $ $ $ Stock options, awards and related compensation — — — Adjustments to defined benefits plans — — — ) — ) Dividends declared ($0.025 per share) — ) — — — ) Net (loss) earnings — — ) — ) $ ) Currency translation adjustments — — — ) — ) ) Unrealized holding losses on securities — — — ) — ) ) Comprehensive loss ­­ $ ) Balance at October 1, 2010 $ $ ) $ $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 6 Table of Contents Pulse Electronics Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements Accounting policies On November 8, 2010, the Company announced an organization-wide renaming and repositioning of the business.Previously, the Company was incorporated as Technitrol, Inc.The Company is now incorporated under the name Pulse Electronics Corporation and will be generally known as Pulse in its markets.We sometimes refer to Pulse Electronics Corporation as “Pulse Electronics”, “Pulse”, “we” or “our.”Our ticker symbol on the New York Stock Exchange (“NYSE”) will change from “TNL” to “PULS” effective November 15, 2010.Our newname signifies a change in our company to a pure-play electronic components provider and unites our corporate and operational identities. We are a global producer of precision-engineered electronic components and modules.Based on our estimates of the total annual revenues in our primary markets and our share of those markets relative to our competitors, we believe we are a leading global producer of electronic components and modules in the primary markets we serve.Our electronic components and modules are used to manage, transmit and regulate electronic signals and power in virtually all types of electronic products, making them critical to the functioning of our customer’s end product. Our Consolidated Financial Statements include the accounts of Pulse Electronics and all of our subsidiaries. All material intercompany accounts, transactions and profits are eliminated in consolidation.For a complete description ofour accounting policies refer to Note 1, Summary of significant accounting policies, of the Notes to Consolidated Financial Statements included in Pulse Electronic’s (formerly Technitrol, Inc.’s) Form 10-K filed for the year ended December 25, 2009. We also have discontinued operations that include our former electrical contact products business (“Electrical”), medtech components business (“Medtech”) and microelectromechanical systems (“MEMS”) microphone business.The results from these discontinued operations are presented in a single line on our Consolidated Statements of Operations for all periods presented and there are no material remaining assets or liabilities related to our discontinued operations on our Consolidated Balance Sheets. The results for the nine months ended October 1, 2010 and September 25, 2009 have been prepared by our management without audit.In the opinion of management, the consolidated financial statements fairly present in all material respects, the financial position, results of operations and cash flows for the periods presented.To the best of our knowledge and belief, all adjustments have been made to properly reflect income and expenses attributable to the periods presented.Except for severance, impairment and other associated costs, all such adjustments are of a normal recurring nature.Our operating results for the nine months ended October 1, 2010 are not necessarily indicative of annual results. Recently adopted accounting pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update (“ASU”) which requires additional disclosures related to transfers between levels in the hierarchy of fair value measurement.This ASU was effective for periods beginning after December 15, 2009.Adoption of these provisions did not have a material impact on our financial statements. In January, 2010, FASB issued an ASU to clarify the change in ownership guidance and to expand the required disclosures for the deconsolidation of a subsidiary.This ASU was effective for periods beginning after December 15, 2009.Adoption of these provisions did not have a material impact on our financial statements. 7 Table of Contents Pulse Electronics Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Accounting policies, continued In May2009, FASB issued an Accounting Standards Codification (“ASC”) which establishes general standards of accounting for, and disclosures of, events that occur after the balance sheet date but before financial statements are issued or are available to be issued.This ASC was effective for periods ending after June15, 2009.In December 2009, FASB amended this ASC to not require disclosure of the dates at which subsequent events were evaluated unless the filing is for restated financial statements.In February 2010, FASB further amended this ASC to not require disclosure of the dates at which subsequent events were evaluated for all SEC filers, including financial restatements.We have adopted the provisions of this standard and its amendments.Refer to Note 14, Subsequent event, for required disclosures. New accounting pronouncements In October 2009, FASB issued an ASU to address the accounting for multiple-deliverable sales arrangements. The update provides guidance to enable vendors to account for products or services (deliverables) separately, rather than as a combined unit.This ASU also expands the required disclosures related to a vendor’s multiple-deliverable revenue arrangements.This guidance is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010.We are currently evaluating the effect that this ASU may have on our Consolidated Financial Statements. Reclassifications Certain amounts in the prior-year financial statements have been reclassified to conform with the current-year presentation, including a $5.1 million reduction in both the assets and liabilities of discontinued operations held-for-sale.The reduction relates to a correctionrelating to the deferred income tax assets and current tax payable in our discontinued operations.We believe the correction is inconsequential to any previously reported interim or annual Consolidated Financial Statements. (2)Divestitures Electrical:On September 3, 2010, we completed the divestiture of our former Electrical business in Europe and Asia to Tinicum Capital Partners II, L.P., (“Tinicum”).Our net cash proceeds were approximately $52.2 million in cash, subject to normal working capital adjustments and other financial adjustments.On January 4, 2010, we divested Electrical’s North American operations for an amount immaterial to our Consolidated Financial Statements. Electrical produced a full array of precious metal electrical contact products that range from materials used in the fabrication of electrical contacts to completed contact subassemblies.Net proceeds from each transaction, after funding related retirement plan obligations and transaction costs, were primarily used to repay our outstanding debt.We have reflected the results of Electrical as a discontinued operation on the Consolidated Statements of Operations for all periods presented. Electrical’s net sales and earnings (loss) before income taxes included in discontinued operations for the three and nine months ended October 1, 2010 and September 25, 2009, respectively, were as follows (in thousands): Three Months Ended Nine Months Ended October1, September25, October1, September25, Net sales $ Earnings (loss) before income taxes ) ) ) 8 Table of Contents Pulse Electronics Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued (2)Divestitures, continued Electrical’s earnings (loss) before income taxes includes gains (losses) to adjust our net investment in Electrical to the net proceeds received and, also, interest expense allocated pro-rata based upon the debt retired from the Electrical disposition.Such net gains (losses) included in Electrical’s results for the three and nine months ended October 1, 2010 were approximately $6.7 million and ($14.5) million, respectively.Similar charges were ($4.7) million and ($59.3) million for the three and nine months ended September 25, 2009, respectively, which also included an estimated charge for the settlement of certain retirement plan benefits under one of our defined benefit plans that was triggered by the sale of Electrical. Open customer orders were transferred in the dispositions of Electrical’s European, Asian and North American businesses.We have had no material continuing involvement with Electrical. Medtech:On June 25, 2009, we completed the disposition of our Medtech components business to Altor Fund III (“Altor”).Medtech was headquartered in Roskilde, Denmark with manufacturing facilities in Denmark, Poland and Vietnam that produced components for the hearing aid and medical device markets.Our net cash proceeds were approximately $199.2 million in cash, which reflects the initial proceeds received in June 2009 and the final working capital and other financial adjustments settled in January 2010.The net proceeds were primarily used to repay outstanding debt.We have reflected the results of Medtech as a discontinued operation on the Consolidated Statement of Operations for all periods presented. Medtech’s net sales and earnings (loss) before income taxes included in discontinued operations for the three and nine months ended October 1, 2010 and September 25, 2009, respectively, were as follows (in thousands): Three Months Ended Nine Months Ended October1, September25, October1, September25, Net sales $
